Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 1 of 7 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

MARSHALL CHATMAN,                             )
                                              )
       Plaintiff,                             )
                                              )
               v.                             )       CAUSE NO: 1:21-cv-074-
                                              )
YAMAHA MARINE PRECISION                       )
PROPELLERS INC.,                              )
                                              )
       Defendant.                             )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW the Plaintiff, Mr. Marshall Chatman, hereinafter Mr. Chatman, by

 counsel, pursuant to Rule 3, Fed. R. Civ. P., and files his Complaint against the

 Defendant, Yamaha Precision Propellers, hereinafter Defendant, and shows the Court the

 following:

                                JURISDICTION AND VENUE


       1.      This suit is brought and jurisdiction lies pursuant to §28 U.S.C. § 1331, 1332,

1337, 1343 and 1345. This is an action authorized and instituted pursuant to Title VII of the Civil

Rights Act of 1964, as amended, 42 U.S.C. § 2000e et seq. (“Title VII”), 42 U.S.C. § 1981 race

discrimination and retaliation under Section 706 of Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-2(a)(1) and I.C. § 22-9-1-3.

       2.      The employment practices alleged to be unlawful were and are now being

committed within the jurisdiction of the United States District Court for the Southern District of

Indiana, Indianapolis Division. Therefore, venue is proper within this District and Division

pursuant to 42 U.S.C. § 12117(a) and 28 U.S.C. §1391(b)(2).



                                                  1
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 2 of 7 PageID #: 2




       3.      This Court has Supplemental jurisdiction over any state law claims alleged in this

Complaint, pursuant to the Judicial Improvements Act of 1990, 28 U.S.C. 1367. Jurisdiction is

proper as the state law claims for negligence arise out of the same transaction or occurrence that

is the subject matter of the federal claims in this Complaint. Accordingly, justice and judicial

economy require that this Court assert supplemental jurisdiction over any state law matters

alleged in this Complaint.

                                             PARTIES

       4.      The Plaintiff, Mr. Chatman, is an African American, male citizen of the United

States, and is a qualified employee as defined in Section 701(f) of Title.

       5.      At all time relevant hereto, Mr. Chapman was an “employee” of the Defendant, as

that term is defined in Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §2000e(f), and/or

the Indiana Civil Rights Law, Ind. Code § 22-9-1-3(i).

       6.      The Defendant is a qualified employer as the term is defined in Section 701(f) of

Title VII.

       7.      At all times relevant hereto, the Defendant was an “employer” as that term is

defined in Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. §2000e(b), and/or the Indiana

Civil Rights Law, Ind. Code § 22-9-1-3(h).

       8.      The Defendant is a domestic for-profit corporation doing business in the state of

Indiana and registered with the Indiana Secretary of State.




                                                 2
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 3 of 7 PageID #: 3




                             ADMINISTRATIVE PROCEDURES

        9.     On or about September 29, 2020, Mr. Chatman filed charges of Race

Discrimination and retaliation for reporting discrimination; with the Equal Employment

Opportunity Commission (“EEOC”), Charge Number 470-2020-03493.

        10.    On or about October 16, 2020, Mr. Chatman received a Notice of Right to Sue

from the EEOC for Charge Number 470-2019-00490, entitling him to commence action within

ninety (90) days of her receipt of the Notice. A copy of the Notice is attached hereto and

incorporated herein by reference as Exhibit “A”.

        11.    The Complaint in this matter was filed within ninety (90) days of receipt of the

above referenced Notice of Right to Sue from the EEOC.

                                             FACTS

        12.    The Defendant hired Mr. Chatman on or about November 2018.

        13.    Throughout her employment with Defendant, Mr. Chatman met or exceeded

Defendant’s legitimate expectations of performance.

        14.    In June of 2020, Mr. Chatman and a Caucasian Administrative Assistant were

assigned work in the boxing area of the company due to the changing needs of the company.

        15.    Not long after receiving the new assignment, Mr. Chatman’s Caucasian coworker

was promoted to work in the waxing area of the company.

        16.    Mr. Chatman’s Caucasian coworker was promoted despite the fact that Mr.

Chatman was more qualified.

        17.    On or about August 6, 2020, all employees in the office were required to take a

drug test.




                                                 3
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 4 of 7 PageID #: 4




        18.      The other employees and I in the office were transported to an offsite facility for

drug testing.

        19.      We had been waiting for a long time without getting tested.

        20.      The time that I was supposed to get off work arrived.

        21.      I have a son who is disabled who I needed to pick up from school.

        22.      I told my manager that I needed to ick my son up from school.

        23.      He and his manager inquired into how long they thought the wait would be for

Mr. Chatman to get tested.

        24.      There were still several people in ahead of Mr. Chatman to get tested.

        25.      Mr. Chatman’s manager told him that he could leave to get his son and come back

for his drug test.

        26.      Mr. Chatman told him that he would need someone to watch his son while he took

his drug test.

        27.      His manager told him that would not be a problem and volunteered to sit with

him.

        28.      In fact, Mr. Chatman’s manager even took him back to the facility to get his car

so that he could go and pick up his son.

        29.      After Mr. Chatman picked up his son, he went back to the testing facility.

        30.      His manager was not there when he returned and there was not anyone there to

watch his son.

        31.      Mr. Chatman contacted his manager who relayed to him that he had to leave to

attend an activity his children were participating in.

        32.      Mr. Chatman asked him what he was supposed to do.



                                                   4
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 5 of 7 PageID #: 5




        33.      His manager told him that he could not come back because he was already at his

children’s activity. His manager told Mr. Chatman that he would meet him the following day for

a hair follicle test.

        34.      Mr. Chatman told him he would be happy to take the urine screen but that he

needed someone to watch his son and that he did not see why he would have to take a follicle test

when nobody else had to.

        35.      His manager told him that he either took the test or could resign and that he,

“understood and would not hold it against him.”

        36.      Mr. Chatman had previously scheduled the following day off work and could not

attend an appointment.

        37.      Mr. Chatman contacted his Manager’s Supervisor and made a complaint that he

felt he was being discriminated as the only African American employee.

        38.      Instead of his concerns being taken seriously and investigated, Mr. Chatman was

terminated.

                                              COUNT I

                        DISCRIMINATION ON THE BASIS OF RACE

        39.      Mr. Chatman hereby incorporates by reference paragraphs 1 through 38 as though

previously set out herein.

        40.      The Defendant discriminated against Mr. Chatman due to his race.

        41.      The Defendant offered more favorable terms of employment to Caucasian

employees.

        42.      The Defendant retaliated against Mr. Chatman for reporting race discrimination.




                                                  5
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 6 of 7 PageID #: 6




       43.     The Defendant permitted a hostile work environment to exist due to Mr.

Chatman's race.

       44.     By the conduct described hereinabove, the Defendant has willfully and

intentionally, with malice or reckless disregard of Mr. Chatman's rights as an African American

employee, engaged in unlawful and discriminatory employment practices including retaliation

for reporting race discrimination, materially affecting, and altering the terms and conditions of

his employment, in violation of Title VII.

       45.     Mr. Chatman has suffered emotional and economic damages because of

Defendant’s unlawful actions.

                                               COUNT II

                                    UNLAWFUL RETALIATION

       46.     Mr. Chatman hereby incorporates by reference paragraphs 1 through 45 as though

previously set out herein.

       47.     Mr. Chatman reported race discrimination to the Defendant.

       48.     The Defendant retaliated against Mr. Chatman for reporting discrimination by

removing him from his employment in violation of Title VII.

       49.     Mr. Chatman has suffered emotional and economic damages as a result of

Defendant’s unlawful actions.

                                     REQUESTED RELIEF

       WHEREFORE, Plaintiff, Mr. Chatman, respectfully requests that this Court enter

judgment in her favor and:

       a.      Order Defendant to pay Mr. Chatman his lost wages, unpaid bonuses and other

               economic benefits lost as a result of Defendant’s unlawful acts;



                                                 6
Case 1:21-cv-00074-SEB-DML Document 1 Filed 01/12/21 Page 7 of 7 PageID #: 7




       b.     Reinstatement to the position, salary and seniority level to which she would have

              been entitled but for the Defendant’s unlawful actions, or front pay in lieu of

              reinstatement;

       c.     compensatory damages;

       d.     punitive damages;

       e.     liquidated damages

       f.     lost future wages

       g.     All costs and attorney’s fees incurred as a result of bringing this action;

       h.     Payment of all pre- and post-judgment interest;

       i.     Provide to Mr. Chatman all other legal and/or equitable relief this Court sees fit to

              grant.

                                  DEMAND FOR JURY TRIAL

       The Plaintiff, Mr. Chatman, by counsel, respectfully requests a jury trial for all issues

deemed so triable.




                                                     Respectfully submitted:
                                                     /s/ Darron S. Stewart
                                                     Darron S. Stewart #21114-29
                                                     STEWART & STEWART ATTORNEYS
                                                     931 S. Rangeline Rd.
                                                     Carmel IN 46032
                                                     (317) 846-8999
                                                     Fax: (888) 686-6977
                                                     Darron@getstewart.com
                                                     Attorneys for Plaintiff




                                                 7
